Decree of the Surrogate’s Court of Kings county, admitting will to probate, reversed upon the facts, with costs, and a jury trial ordered pursuant to section 430 of the Civil Practice Act. We are not satisfied with the finding of the surrogate to the effect that the will in question was destroyed by Mr. Salomon, now deceased, and the result to his reputation and memory is so serious that, in our opinion, and in furtherance of justice, a new trial should be had. Kelly, P. J., Manning, Young, Lazansky and Hagarty, JJ., concur. Settle order on notice.